DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 recites wherein the non-contact sensor data relates to the one or more periods of stillness and/or movement.  However, claim 3 depends from claim 2 which recites the non-contact sensor data relates to one or more periods of movement.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 13 recites wherein the non-contact sensor data relates to the one or more periods of stillness and/or movement.  However, claim 13 depends from claim 12 which recites the non-contact sensor data relates to one or more periods of movement.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakata et al. (U.S. Pub. 2013/0030257 hereinafter “Nakata”).
Regarding claims 1 and 11, Nakata discloses a system and a method for monitoring one or more cardiorespiratory parameters, behavior parameters, and health events based on the cardiorespiratory and/or behavior parameters (the system can be used to obtain respiratory rate, heart rate, and physiological waveforms including heart waveforms, pulse waveform, and/or a respiratory waveform, where these rates and waveforms can be analyzed to assess various physiological and medical parameters such as vital signs, medical conditions, psychological state, subject activity such as how 
Regarding claims, 2 and 12, Nakata discloses the system according to claim 1 and the method according to claim 11, respectively. Additionally, Nakata discloses, wherein the one or more processors is configured to determine one or more behavior parameters when the non-contact sensor data relates to one or more periods of movement (the system can include one or more non-contact vital sign sensors configured to generate a signal, such as an electromagnetic signal, e.g., a radio frequency “RF" signal, transmit the generated RF signal towards a subject, receive radiation scattered by the subject, extract a Doppler shifted signal from the scattered radiation, and derive information corresponding to physiological movement of at least a portion of the subject, where the system can provide duration and amount of fidgeting or restlessness, the vital signs including heart rate, pulse rate and respiratory rate; paragraph [0018], [0021], [0275]).
Regarding claims 3 and 13, Nakata discloses the system according to claims 1 and 2, and the method of claims 11 and 12, respectively. Additionally, Nakata discloses, wherein the one or more processors is configured to determine whether the non-contact sensor data relates to one or more periods of stillness and/or movement based one or more thresholds and/or a location of the one or more non-contact sensors within the defined environment (the system can include one or more non-contact vital sign 
Regarding claims, 4-5 and 14-15, Nakata discloses the system according to claim 1 and the method according to claim 11, respectively. Additionally, Nakata discloses, one or more environmental actuators configured to cause a change in one or more environmental conditions within the defined environment and/or deliver an alert according to operation instructions based on (i) stored triggering conditions and (ii) the non-contact sensor data, the one or more cardiorespiratory parameters, and/or the one or more behavior parameters (the system can trigger an alarm based on the sensor data and triggering conditions [90], [148]).
Regarding claim 9, Nakata discloses the system according to claim 1, and further Nakata discloses, wherein the one or more sensor modules includes a communication interface and one or more environmental actuators configured to cause a change in one or more environmental conditions within the defined environment based on one or more operating instructions (the home sleep monitor system can include a sensor and monitor configured to detect the apneic events and trigger a separate device such as a module, where the system can be configured to detect a period of apnea or paradoxical breathing, where the separate device can include an audible alarm that can increase in volume, and/or wristwatch, pillow, mattress, clothing items, collars, neck patches, or any combination thereof that can vibrate with increasing intensity and/or electric shock, 
Regarding claim 10, Nakata discloses the system according to claim 1, and further, Nakata discloses, wherein the one or more sensors includes tracking sensors configured to detect a subject with respect to the defined environment, a location of the subject within the defined environment, among others, or a combination thereof (the system can track a subject's physiological signals as the subject moves around, e.g., up and down in a bed, and track a subject's location as the subject moves around, e.g., up and down in a bed, where the patient monitor can be located in the patient's room and in other locations; paragraphs [0092], [0271]).
Regarding claim 19, Nakata discloses the method according to claim 11, and further discloses, comparing the (i) at least the non-contact sensor data, the one or more cardiorespiratory parameters, and/or the one or more behavior parameters to (ii) one or more stored triggering conditions to determine one or more operating conditions (the home sleep monitor system, which includes a radar-based physiological motion sensor, can include a sensor and monitor configured to detect the apneic events and trigger a separate device such as a module, where the system can be configured to detect a period of apnea, paradoxical breathing, or other parameter that occurs for at least a specified duration, where the system can include the sensor, data acquisition, and communications, and demodulation, processing, and output systems, where the system can implement, by storing computer-executable instructions in non-transitory memory, algorithms for calculating respiratory rate, to report varying rates, to analyze the regularity or irregularity of the respiratory rate and to signal or alert a user if the 
Regarding claim 20, Nakata discloses the method according to claim 11, and further, Nakata discloses, wherein the one or more sensors includes tracking sensors configured to detect the subject using identification information, with respect to the defined environment, a location of the subject within the defined environment, among others, or a combination thereof (the system can track a subject's physiological signals as the subject moves around, e.g., up and down in a bed, and track a subject's location as the subject moves around, e.g., up and down in a bed, where the patient monitor can be located in the patient's room and in other locations; paragraphs [0092], [0271]); and the method further comprises: associating the identification information to the sensor data for the subject (an identification “ID" system can be configured to provide positive patient identification in conjunction with remote vital signal sensing, where the ID .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata as applied to claims 1-5, 9-15 and 19-20 above, and further in view of Harris et al. (U.S. Pub. 2012/0215092 A1 hereinafter "Harris”).
Regarding claims 6 and 16, Nakata discloses the system according to claim 1 and the method according to claim 11, respectively. Nakata does not disclose, further comprising: a metal shielding material; and an electrical shielding material, wherein the metal shielding material and/or electrical shielding material at least partially surround the defined environment. However, Harris discloses a metal shielding material (a MRI control room for controlling the operation of an MRI scanner is located adjacent an RF shielded MRI examination room, where RF shielding is achieved by enclosing the room with copper sheeting, metal foil, plasma, high metallic content glass, or other suitable conductive layers such as wire mesh; paragraph [0017]); and an electrical shielding material, wherein the metal shielding material and/or electrical shielding material at least partially surround the defined environment (a MRI control room for controlling the operation of an MRI scanner is located adjacent an RF shielded MRI 
Regarding claim 7, Nakata discloses the system according to claims 1 and 6 above. Additionally, Nakata discloses, wherein: each of a first environment and a second environment includes the one or more sensors (the sensor unit can be located in relatively close proximity to the patient monitor, such as in the patient's room, where the system is configured to wirelessly transmit the digitized signals from the sensor unit to the patient monitor in the patient's room and in other locations, where the device that is local to the patient or nurse is a monitor configured to display various physiological and vital signs parameters; paragraphs [0271], [0311]); and the one or more processors is configured to communicate with the one or more sensors disposed in the first environment and the second environment (the sensor unit can be located in relatively close proximity to the patient monitor, such as in the patient's room, where the system is configured to wirelessly transmit the digitized signals from the sensor unit to the patient monitor in the patient's room and in other locations, where the device that is local to the 
Regarding claim 8, Nakata in view of Harris discloses the system according to claims 1 and 6-7 above, respectively. Additionally, Nakata discloses, further comprising: a display, the display configured to display the non-contact sensor data and/or the one or more cardiorespiratory parameters for the first environment and the second environment (the sensor unit can be located in relatively close proximity to the patient monitor, such as in the patient's room, where the system is configured to wirelessly 
Regarding claim 17, Nakata discloses the method according to claim 11 above. Additionally, Nakata discloses, wherein each of a first environment and a second environment includes the one or more sensors (the sensor unit can be located in relatively close proximity to the patient monitor, such as in the patient’s room, where the system is configured to wirelessly transmit the digitized signals from the sensor unit to the patient monitor in the patient's room and in other locations, where the device that is local to the patient or nurse is a monitor configured to display various physiological and vital signs parameters; paragraphs [0271], [0311]); and wherein the receiving the sensor data includes receiving the sensor data from each of the one or more sensors disposed in the first environment and the second environment (the sensor unit can be located in relatively close proximity to the patient monitor, such as in the patient's room, where the system is configured to wirelessly transmit the digitized signals from the sensor unit to the patient monitor in the patient's room and in other locations, where the device that is local to the patient or nurse is a monitor configured to display various physiological and vital signs parameters, where processing is performed on one or more processors in the vital signs measurement device and patient monitoring device; paragraphs [0271], [0307], [0311]). Nakata does not disclose, wherein the one or more defined environments includes a first defined environment and a second defined environment separated by the first environment by the electrical shielding material. However, Harris 
Regarding claim 17, Nakata in view of Harris discloses the method according to claims 11 and 16, above. Additionally, Nakata discloses, wherein each of a first environment and a second environment includes the one or more sensors (the sensor unit can be located in relatively close proximity to the patient monitor, such as in the patient's room, where the system is configured to wirelessly transmit the digitized signals from the sensor unit to the patient monitor in the patient’s room and in other locations, where the device that is local to the patient or nurse is a monitor configured to display various physiological and vital signs parameters; paragraphs [0271], [0311]); and wherein the receiving the sensor data includes receiving the sensor data from each of the one or more sensors disposed in the first environment and the second environment (the sensor unit can be located in relatively close proximity to the patient 
Regarding claim 18, Nakata in view of Harris discloses the method according to claims 11 and 16-17 above, respectively. Additionally, Nakata discloses, further comprising: displaying the non-contact sensor data and/or the one or more 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/REX R HOLMES/Primary Examiner, Art Unit 3792